UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 SERAFIN COLON,                                                 :
                                              Petitioner,       :
                                                                :   20 Civ. 2263 (LGS)
                            -against-                           :
                                                                :        ORDER
 THE CITY OF NEW YORK, ET AL.,                                  :
                                              Respondents. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 12, 2020, Petitioner filed a petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).

        WHEREAS, on June 18, 2020, this matter was referred to Magistrate Judge Kevin

Nathaniel Fox for the purpose of habeas corpus.

        WHEREAS, on May 3, 2021, Judge Fox issued a Report and Recommendation (the

“Report”), recommending that the unexhausted claims in the Petition be dismissed and that the

remaining claims be denied.

        WHEREAS, as stated in Judge Fox’s Report, the deadline for any objections was

fourteen days from service of the Report.

        WHEREAS, no objections were timely filed.

        WHEREAS, in reviewing a Magistrate Judge’s report and recommendation, a District

Judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; accord U.S. Sec.

and Exch. Comm’n v. Skelley, No. 18 Civ. 8803, 2021 WL 1164594, at *1 (S.D.N.Y. Mar. 26,
2021).

         WHEREAS, the Court finds no clear error on the face of the record as to the

recommendation to dismiss the unexhausted claims and to deny the exhausted claims. It is

hereby

         ORDERED that the Report is ADOPTED. The unexhausted claims are dismissed, and

the Petition is denied.

         The Clerk of Court is respectfully directed to close the case and mail a copy of this Order

to pro se Plaintiff.



Dated: May 24, 2021
       New York, New York
